Citation Nr: 1535794	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  04-38 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of ten percent prior to June 13, 2013, and a rating in excess of 20 percent beginning June 13, 2013, for the Veteran's service-connected chronic left shoulder strain with degenerative joint disease.

2.  Entitlement to a temporary total disability rating pursuant to 38 C.F.R. § 4.30 based on convalescence following an April 2014 left shoulder arthroscopy with posterior labral repair.

3.  Entitlement to a total disability rating based on individual unemployability.

4.  Whether the Veteran is competent for VA disability benefit purposes.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.  These matters come before the Board of Veterans' Appeals (Board) on appeals from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, and an April 2014 rating decision by the RO in Montgomery, Alabama.  The Veteran's claims file is under the jurisdiction of the RO in Montgomery, Alabama.

In February 2014, the Veteran submitted an application for a total disability rating based on individual unemployability (TDIU), which was denied in a September 2014 rating decision.  Although the Veteran has not submitted a notice of disagreement with respect to that decision, the issue of entitlement to a TDIU is part and parcel of an increased rating claim when such claim is raised by the record or the veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has asserted that he is unemployable, at least in part, because of his service-connected left shoulder disability, the Board finds that a TDIU claim has been raised and is before the Board.  See Id.  Accordingly, this issue has been added to the title page.

The issue of entitlement to an earlier effective date for the award of service connection for a chronic left shoulder strain with degenerative joint disease has been raised by the record in a June 2006 written statement, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action.  See 38 C.F.R. § 19.9(b) (2014).

The issue of whether the Veteran is competent for VA disability benefit purposes is addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  Prior to March 26, 2012, the Veteran's service-connected chronic left shoulder strain with degenerative joint disease was manifested by pain and left arm flexion and abduction limited to 160 degrees.

2.  For the period beginning March 26, 2012, the Veteran's service-connected chronic left shoulder strain with degenerative joint disease was manifested by pain and left arm flexion limited to 114 degrees, with pain beginning at 95 degrees, and left arm abduction limited to 85 degrees, with additional limitation to 65 degrees after three repetitions.

3.  The evidence of record does not show that the Veteran's April 2014 left shoulder arthroscopy with posterior labral repair necessitated at least one month of post-operative convalescence or resulted in severe post-operative residuals.  

4.  The evidence of record does not show that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of ten percent prior to March 26, 2012, for a chronic left shoulder strain with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2014).


2.  Beginning March 26, 2012, the criteria for a 20 percent rating, but no more, for a chronic left shoulder strain with degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.59, 4.71a, Diagnostic Codes 5003, 5201.

3.  The criteria for a rating in excess of 20 percent beginning June 13, 2013, for a  chronic left shoulder strain with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.59, 4.71a, Diagnostic Codes 5003, 5201.

4.  The criteria for a temporary total disability rating for residuals of a left shoulder arthroscopy with posterior labral repair necessitating convalescence have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.30 (2014).

5.  The criteria for a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 2005 rating decision, service connection was granted for a chronic left shoulder strain with degenerative joint disease (hereinafter referred to as the Veteran's service-connected left shoulder disability), to which a ten percent disability rating was assigned, effective April 8, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Thereafter, the Veteran perfected an appeal as to the initial rating assigned to his service-connected left shoulder disability.  In a July 2013 rating decision, the Veteran's disability rating was increased to 20 percent, effective June 13, 2013.   In February 2015, the Board determined that in an April 2014 written statement, the Veteran raised the issue of entitlement to a temporary total disability rating based on convalescence and remanded both claims for further development.  Subsequently, both claims were denied in a June 2015 supplemental statement of the case and were returned to the Board for further appellate review.

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The June 2005 rating decision granted the Veteran's service connection claim for a left shoulder disability, and that claim is now substantiated.  Nevertheless, a March 2008 statement of the case set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating criteria for the current evaluation and for all higher evaluations.  Thus, the Veteran was informed of what was needed not only to achieve the next higher schedular rating, but also to obtain all schedular ratings above that already assigned.  Accordingly, the Board finds that the Veteran has received the requisite notice. 

The duty to assist the Veteran has also been satisfied.  The RO obtained all VA and private treatment records identified by the Veteran, including records from Bryan Whitfield Memorial Hospital and the University Orthopaedic Clinic and Spine Center, which the Board directed the RO to obtain in remands dated May 2013 and February 2015.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was initially provided VA examinations in February 2005 and June 2013.  In a February 2015 remand, the Board directed the RO to provide the Veteran with another VA examination to determine the current severity of his service-connected left shoulder disability, status post left shoulder arthroscopy with posterior labral repair, which he received in May 2015.  The examiners administered thorough clinical evaluations which provided findings pertinent to the rating criteria and allowed for fully informed evaluations of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that the Veteran has been provided adequate VA examinations for evaluation purposes and that the RO has substantially complied with the Board's remand directives.  See Id.; Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

I.  Increased Rating for a Left Shoulder Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Additionally, staged ratings are appropriate when the factual findings show distinct time periods during which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 127 (1999).

The Veteran's service-connected left shoulder disability has been assigned a disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5003-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  In this case, the hyphenated diagnostic code indicates that degenerative arthritis, under Diagnostic Code 5003, is the service-connected disability, and limitation of motion of the arm, under Diagnostic Code 5201, is a residual condition.   

Degenerative or traumatic arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of an arthritic joint is noncompensable under the appropriate diagnostic code, a rating of ten percent is assigned for each affected major joint or group of minor joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Rating Schedule also distinguishes between major/dominant and minor musculoskeletal groups for rating purposes.  38 C.F.R. § 4.69 (2014).  Pursuant to Diagnostic Code 5201, a 20 percent disability rating is assigned for limitation of motion of either arm to shoulder level and limitation of motion of the minor arm to midway between the side and shoulder level.  38 C.F.R.  § 4.71a, Diagnostic Code 5201.  A 30 percent disability rating is assigned for limitation of motion of the minor arm to 25 degrees from the side and limitation of motion of the major arm to midway between the side and shoulder level.  Id.  A 40 percent disability rating is assigned for limitation of motion of the major arm to 25 degrees from the side.  Id.  Thirty percent is the highest disability rating assigned for limitation of motion of a minor arm, and 40 percent is the highest disability rating assigned for limitation of motion of a major/dominant arm.  Id.  

In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I (2014).  Forward flexion is the range of motion from the side of the body out in front, and abduction is the range of motion from the side of the body out to the side. 38 C.F.R. § 4.71, Plate I.  Normal ranges of motion for shoulder abduction and forward flexion are zero to 180 degrees.  Id.

During a January 2013 hearing before the Board, the Veteran testified that he experienced left shoulder pain, for which he was prescribed narcotic pain medication and occasional steroid injections.  He also reported symptoms of weakness, difficulty pushing things, difficulty sleeping on his side, and "feeling like it dislocates."  The Veteran stated that he was only able to lift his left arm to about shoulder level during the winter and a bit higher during the summer, as his pain worsened with cold weather.  

A March 2003 VA treatment record indicates that the Veteran reported a history of bilateral shoulder pain for over 20 years, which worsened over the past couple of years.  He also reported stiffness in the morning and numbness down the left arm when lying on his left side.  A physical examination revealed some evidence of bilateral acromioclavicular joint crepitation when the shoulders were abducted.  Both shoulders exhibited full range of motion.  The assessment was mild degenerative joint disease of the acromioclavicular joints with some evidence of crepitation on motion.  

In January 2005, the Veteran reported throbbing pain and numbness in the left arm, which he characterized as a five out of ten in severity, denoting moderate pain.  He stated that his pain prevented him from sleeping and was only alleviated by medication.

A February 2005 VA treatment record indicates that the Veteran reported a history of chronic left shoulder pain, which worsened with cold weather and was alleviated by medication.  He characterized the intensity of his pain as a five out of ten in severity, denoting moderate pain.  When the Veteran was asked what level of pain, on a scale of zero to ten, would allow him to do the tasks he needed or wanted to do, his response was zero, or no pain at all.  He stated that he treated his pain with Hydrocodone, Percocet, and an over-the-counter anti-inflammatory patch.  The assessment was arthritis/polyarthralgia.  

During a February 2005 VA examination, the Veteran reported a constant fluttering pain in his left shoulder with sharp, shooting pain down his left arm, which increased when lying down.  The Veteran reported taking Diclofenac and Hydrocodone, which were helpful in relieving the pain.  The Veteran reported being able to feed and dress himself and indicated that his shoulder pain did not interfere with his daily activities.  He denied any incapacitating flare-ups.  He reported that his last incapacitating flare-up occurred over four years earlier.  It was noted that the Veteran was right-hand dominant and that he did not use any casts, slings, braces, crutches, or canes.  A physical examination revealed a moderate amount of crepitus and popping of the left shoulder and no evidence of muscle wasting or atrophy.  Range of motion testing of the left arm revealed forward flexion to 170 degrees, with moderate limitation due to pain; abduction to 160 degrees, with moderate limitation due to pain; external rotation to 80 degrees, with moderate limitation due to pain; and internal rotation to 80 degrees, with moderate limitation due to pain.  The examiner noted increased fatigue and weakness of the left shoulder after three repetitions.  However, the examiner observed no additional limitation in range of motion, in terms of degrees, upon repetitive use.  Muscle strength was a four out of five.  A left shoulder x-ray was normal.  The diagnosis was a chronic left shoulder strain.

In June 2005, the Veteran reported intermittent numbness in the left arm and left hand weakness, which caused him to drop things.  A physical examination revealed no acute inflammation of the shoulders.  Range of motion testing revealed mild limitation in range of motion only in the right shoulder, without any obvious discomfort with movement.  The assessment was mild degenerative joint disease at C5-C6, and the Veteran was referred to a neurologist.

A July 2005 VA neurology note indicates that there was no clinical evidence of radiculopathy or neuropathic pattern in the upper limbs.

In October 2005, the Veteran reported bilateral shoulder pain, which was worse on the left side.  He stated that his pain increased with activity and was alleviated by Lortab.  He characterized his pain as a seven out of ten in severity, denoting moderate pain.  The Veteran stated that his pain kept him from doing everything, but his current medications were effective.  Magnetic resonance imaging (MRI) studies of the left shoulder revealed a rotator cuff tear, a small full-thickness tear involving the infraspinatus tendon with no retraction or gap, and a partial tear or tendinosis involving the supraspinatus tendon.

A December 2005 VA treatment record indicates that the Veteran reported left shoulder pain with pain and numbness in the left upper extremity.  It was noted that a previous electromyography (EMG) was normal.  The Veteran stated that he was not working for the past year, but he helped his sister wash dishes and clean the house.  The treatment provider noted that range of motion was mildly limited with minimal crepitation.  Hand grasp was good.  The assessment was mild degenerative joint disease of both shoulders and poor posture.  The treatment provider instructed the Veteran on proper posture and stretching exercises.  

A January 2006 VA physical therapy functional assessment indicates that the Veteran had normal muscle tone, fair coordination, and was able to independently walk two miles and use stairs.  It was also noted that the Veteran was independent with bed mobility, supine to sitting, sitting to standing, and transfers.  The Veteran characterized his left shoulder pain as a ten out of ten in severity when lying on the left side or pushing with the left arm.  He characterized his pain as an eight out of ten in severity when reaching for something on a high shelf and touching the back of his neck.  When asked to characterize the amount of difficulty the Veteran had performing certain tasks, on a scale of zero to ten, the Veteran reported washing his hair and putting on a shirt or pants was a five, placing an object on a high shelf or carrying a heavy object of ten pounds was a seven, and washing his back and removing something from his back pocket was a ten.  The Veteran later indicated that he was able to care for himself, including washing and dressing, but it caused extra pain.  He reported being able to lift light to medium weights if they were conveniently positioned, but he could not lift heavy weights.  He stated that his sleep was "completely disturbed," but did not indicate why.  Range of motion testing of the left arm revealed extension to 60 degrees, flexion to 160 degrees, adduction to 60 degrees, abduction to 160 degrees, internal rotation to 70 degrees, and external rotation to 90 degrees.  The treatment provider observed some weakness from pain in the left upper extremity and opined that the Veteran's rehabilitation potential was good.  

A January 2006 VA physical therapy note indicates that the Veteran reported bilateral shoulder pain.  He received instructions about home exercises to help alleviate his shoulder pain.

A January 2007 VA treatment record shows that the Veteran reported a history of shoulder pain.  A physical examination revealed some popping in the left shoulder, some crepitation, and some muscle tenderness at the bottom of the neck.  It was noted that the Veteran was prescribed Lortab and Etodolac for pain.  The diagnosis was mild arthritis of the left shoulder.

A VA examination of the left shoulder was conducted in July 2007.  He stated that he had been treated for the left shoulder for about 20 years, but has noticed worsening discomfort  by the end of the day for the past couple of years.  He reported constant pain in the left shoulder, which is worse during the winter months.  He denied any surgery but had done physical therapy.  He took Hydrocodone for the pain.  Lying on the left shoulder and picking up heavy objects aggravated the pain (he noted both shoulders would hurt but that the left was worse).  The only alleviating factor was taking medication (he took 8 Lortab per day).  He also commented that he took medication for muscle spasms.  He stated that he had not worked since 2004.  He had been employed in warehouses but could no longer move or lift heavy objects.  The objective examination found mild tenderness to both shoulders anteriorly that was worse on the left.  He displayed 180 degrees of forward flexion, 180 degrees of abduction and 90 degrees of both internal and external rotation.  While this was full range motion, he did report pain on the last 10 to 20 degrees of movement that was worse on the left.  The diagnosis was mild degenerative changes of the left acromioclavicular joint.  His functional impairment due to the left shoulder was estimated at 50 percent and this would moderately affect any kind of physical activity, to include working in warehouses.

An August 2008 VA treatment record indicates that the Veteran reported constant shoulder pain, which was worse on the posterior lateral aspect of the left upper extremity, and occasional numbness.  Upon reviewing a January 2005 MRI of the left shoulder, the treatment provider did not appreciate any radiographic impingement or a tear within the subscapularis, infraspinatus, or supraspinatus tendons, but noted some mild to moderate acromioclavicular joint degeneration changes.  The treatment provider noted that radiographs of the shoulder obtained in January 2007 were essentially negative.  Range of motion testing revealed full abduction and forward flexion.  Passive external rotation was to 90 degrees, and internal rotation was to 60 degrees.  Hawkins and Neer sings of impingement were negative.  Cross arm abduction revealed tightness of the posterior cuff/capsular structures.  The Veteran had excellent motor strength about the cuff and excellent distal motor strength.   There was no evidence of atrophy.  The impression was bilateral shoulder pain, likely from extrinsic causes.  The treatment provider opined that there was no intrinsic cause of the Veteran's current shoulder and arm pain and recommended an MRI of the cervical spine in order to rule out a spinal cause of his pain.  

Range of motion testing performed again in August 2008 revealed left shoulder flexion and abduction to165 degrees, internal rotation to 75 degrees, and external rotation to 85 degrees.   A Hawkins test, Neer test, and impingement test were all negative.  Scapular stability was intact.  Motor strength testing revealed normal strength in the deltoid, supraspinatus, infraspinatus, subscapularis, bicep, tricep, wrist, and interossei.  Neurological tests performed on the upper extremities were normal.  The impression was most likely extrinsic bilateral shoulder pain, which the treatment provider opined was due to neck pain and arm numbness or pulmonary nodules.  The treatment provider noted that the physical examination was essentially normal and the MRI was unremarkable. 

A March 2012 VA disability benefits questionnaire indicates that range of motion testing performed by a VA physical therapist revealed left arm extension to 40 degrees, with pain beginning at 40 degrees; flexion to 115 degrees, with pain beginning at 108 degrees, adduction to 42 degrees, with pain beginning at 34 degrees; abduction to 85 degrees, with pain beginning at 85 degrees; internal rotation to 30 degrees, with pain beginning at 30 degrees; and external rotation to 65 degrees, without evidence of pain.  After three repetitions, abduction was limited to 80 degrees due to pain; however, there was no limitation of extension, flexion, adduction, or rotation with repetitive use.  It was noted that the range of motion of the right shoulder was much more limited than the left shoulder.  Muscle strength testing revealed normal shoulder abduction and forward flexion.  There was no ankylosis, no recurrent dislocation of the glenohumeral joint, and no history of mechanical symptoms such as clicking, catching, etc.  A Hawkins impingement test, empty-can test, external rotation/infraspinatus strength test, lift-off subscapularis test, cross-body adduction test, and crank apprehension and relocation test were all negative.  There was no tenderness on palpation of the acromioclavicular joint in the left shoulder.

A July 2012 VA treatment record indicates that the Veteran reported a dull pain in the neck and both shoulders.  He characterized his pain as a four out of ten in severity and reported difficulty sleeping on his side.  The Veteran indicated that narcotic pain medications have been effective in relieving his pain and that he was satisfied with his current level of pain control.  

A June 2013 VA treatment record indicates that x-rays revealed mild degenerative changes involving the left acromioclavicular joint and left glenohumeral joint and evidence of remote granulomatous disease.  Range of motion testing revealed left arm extension to 40 degrees, with pain throughout; flexion to 120 degrees, with pain throughout; adduction to 30 degrees, with pain beginning at 30 degrees, abduction to 85 degrees, with pain throughout; internal rotation to 3 degrees, with pain throughout; and external rotation to 42 degrees, with pain throughout.  After three repetitions, flexion was limited to 116 degrees and abduction was limited to 65 degrees.  There was no additional limitation of left arm extension, adduction, internal rotation, or external rotation after three repetitions.

During a June 2013 VA examination, the Veteran reported intermittent pain and swelling in both shoulders.  During flare-ups, he stated that the pain prevented him from lifting heavy objects.  Range of motion testing revealed left arm flexion to 120 degrees, with pain throughout, and abduction to 85 degrees, with pain throughout.  After three repetitions, left arm flexion was to 140 degrees and abduction was to 115 degrees.  There was no evidence of localized tenderness, pain on palpation, guarding, or ankylosis.  Shoulder abduction and forward flexion strength was a 5 out of 5.  There was no evidence of ankylosis.  A Hawkins impingement test, empty-can test, external rotation/infraspinatus strength test, lift-off subscapularis test, cross-body abduction test, crank apprehension test, and relocation test were all negative.  There was no history of recurrent dislocation or mechanical symptoms, such as clicking or catching.  There was no tenderness on palpation of the acromioclavicular joint.  The diagnosis was mild degenerative joint disease.  The examiner indicated that the Veteran's left shoulder disability impacted his ability to work in that it likely minimally limited his ability to lift, carry, push, or pull anything greater than 50 pounds.  

In April 2014, the Veteran underwent a left shoulder arthroscopy with posterior labral repair decompression, perilabral cyst, and subacromial decompression.  Discharge instructions ordered the Veteran to remove the dressing and shower in two days, replace Band-Aids over the incisions, and wear a sling at all times other than showering.  The Veteran was also instructed to refrain from lifting until the doctor approved.

A July 2014 private treatment record indicates that the Veteran characterized his left shoulder pain as a four out of ten in severity.  It was noted that his pain was better than it was preoperatively, but he still had residual symptoms of impingement with radiation to the deltoid.  The Veteran denied any instability symptoms.  He was ordered to undergo physical therapy for evaluation and treatment of his left shoulder, status post left shoulder scope with recurrent impingement, two or three times per week for four weeks.  

July 2014 VA treatment record indicates that the Veteran reported for a routine check-up.  He reported doing very well since his left shoulder repair, and he stated that he was pleased.  The treatment provider noted that the Veteran has done well with surgery and physical therapy and was "coming along nicely."  The treatment provider recommended stepping down off of narcotic pain medication since his left shoulder was repaired.  

During an August 2014 VA examination conducted to evaluate the Veteran's epididymitis, the Veteran reported pain when lifting something heavy and stated that he was on a weight lifting restriction since his April 2014 shoulder surgery.  He indicated that "if [he] didn't have the shoulder surgery, [he] could probably lift a hundred pounds."  

A November 2014 note from a private treatment provider indicates that the Veteran "may have recovery from surgery up to one year's time," but "[h]e may resume full activities as tolerated at this time."  

January 2015 and February 2015 private treatment records indicate that the Veteran reported left shoulder pain, which he characterized as a four out of ten in severity and a five out of ten in severity, respectively.  There were no signs of infection.  Physical examinations revealed no ecchymosis, swelling, atrophy, scapula winging, or deformities of the left shoulder.  The Veteran's shoulder height was equal on the left and right, and the skin was normal.  The treatment provider noted that the shoulders were level, iliac crests were level, thoracic kyphosis was normal, lumbar lordosis was normal, and there was no lateral curve.  There was subacromial tenderness noted.  Active range of motion testing revealed left shoulder extension to 60 degrees, flexion to180 degrees, abduction to 180 degrees, adduction to 30 degrees, external rotation to 45 degrees, and internal rotation to T12.  The treatment provider indicated that the Veteran's left shoulder exhibited normal, pain-free, active range of motion and normal, painful, passive range of motion.  An empty can test was moderate, drop arm test was moderate, Neer test was positive, and Hawkins test was negative.  A physical examination indicated that the Veteran was not symptomatic at the acromioclavicular joint.  The impression was left shoulder glenohumeral degenerative joint disease with impingement.  The treatment provider noted that the majority of the Veteran's pain stemmed from the underlying glenohumeral arthritis and residual subacromial bursitis.  The treatment provider recommended an injection for pain relief and advised the Veteran to return as needed.  

A May 2015 VA treatment record shows active range of motion testing of the left arm revealed extension to 55 degrees, with pain beginning at 55 degrees; flexion to 114 degrees, with pain beginning at 95 degrees; adduction to 64 degrees, with pain throughout; abduction to 91 degrees, with pain beginning at 79 degrees; internal rotation to 67 degrees, with pain beginning at 67 degrees; and external rotation to 69 degrees, with pain beginning at 69 degrees.  After three repetitions extension was limited to 44 degrees, and adduction was limited to 50 degrees.  There was no additional limitation in left arm flexion, abduction, internal rotation, or external rotation after three repetitions. 

During a May 2015 VA examination, the Veteran reported undergoing left shoulder surgery for a labral tear in April 2014 and stated that "they said I had up to a year to recover."  The Veteran reported intermittent pain in his left shoulder, extending to his elbow, which "comes and goes" approximately three or four times per week, lasting several hours each time.  It was noted that the Veteran was right hand dominant.  A physical examination revealed no evidence of localized tenderness, pain on palpation, or crepitus.  The Veteran reported functional loss or functional impairment in the form of limited range of motion.  Range of motion testing revealed left arm flexion to 115 degrees, abduction to 90 degrees, external rotation to 70 degrees, and internal rotation to 65 degrees, with evidence of pain for all four ranges of motion.  After three repetitions, there was no additional functional loss or additional limitation in range of motion.  The examiner indicated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner was unable to opine on whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability during flare-ups, as he was not experiencing a flare-up during the examination.  Muscle strength was normal, and there was no evidence of atrophy or ankylosis.  A Hawkins impingement test, empty-can test, external rotation/infraspinatus strength test, and lift-off subscapularis tests were all negative.  There was no evidence of left shoulder instability, dislocation, labral pathology, or a clavicle, scapula, acromioclavicular joint, or sternoclavicular joint condition.  There were no impairments of the humerus.  It was noted that the Veteran did not use any assistive devices.  X-rays revealed minimal degenerative findings, no bone or joint abnormalities and little, if any, change from the prior examination conducted in June 2013.  The examiner indicated that the Veteran's condition may mildly impact his ability to lift and carry objects above the head or push and pull heavy objects greater than 40 pounds.  The diagnoses were degenerative arthritis of the left shoulder with left shoulder pain.  The examiner also observed a surgical scar on the left shoulder, which was neither painful nor unstable, and had a total area of 39 square centimeters or less.

As noted above, the Veteran's service-connected left shoulder disability has been assigned a ten percent disability rating prior to June 13, 2013, and a 20 percent disability rating beginning June 13, 2013, pursuant to the criteria set forth in
 38 C.F.R. § 4.71a, Diagnostic Code 5201, relating to limitation of motion of an upper extremity.  The evidence of record shows that the Veteran is right hand dominant.  Thus, his left arm is designated as his minor arm for the purposes of this decision.

A review of the record reveals that prior to March 26, 2012, left shoulder flexion and abduction were, at worst, limited to 160 degrees.  Thus, prior to March 26, 2012, the limitation of motion caused by the Veteran's service-connected left shoulder disability warranted a noncompensable rating.  However, the Veteran is entitled to a ten percent disability rating for that period based on noncompensable limitation of motion due to arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.
Beginning March 26, 2012, left shoulder flexion ranged from 114 degrees, with pain beginning at 95 degrees, to 180 degrees.  Left shoulder abduction ranged from 85 degrees, with additional limitation to 65 degrees after three repetitions, to 180 degrees.  Based on the foregoing, the Board finds that the limitation of motion caused by the Veteran's service-connected left shoulder disability warrants, at most, a 20 percent rating beginning March 26, 2012.  See 38 C.F.R.  § 4.71a, Diagnostic Code 5201; see also Fenderson, 12 Vet. App.at 127.

In making this determination, the Board has considered whether there is any additional functional loss not contemplated by the currently assigned 10 percent and 20 percent disability ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also Deluca v. Brown, 8 Vet. App. 202-206 (1995).  Beyond the measured limitation of motion, the Veteran reported difficulty sleeping on his left side and pushing, pulling, or lifting heavy objects, which resulted in increased pain.  However, throughout the appeal period, the record demonstrates that the Veteran did not experience additional functional limitation during flare-ups or with repetitive use beyond the limitation of motion noted on range of motion testing.  Throughout the pendency of this appeal, left upper extremity muscle strength was normal, with the exception of February 2005, when it was a four out of five.  Although the Veteran has asserted that his left shoulder pain prevented him from doing "everything," the record shows that the Veteran was able to independently perform activities of daily living, such as feeding, bathing, and dressing himself.  He was also independent with bed mobility, supine to sitting, sitting to standing, and transfers.  Based on the foregoing, the Board finds that the Veteran did experience pain; however it did not cause additional functional impairment beyond the demonstrated limitation of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011) (holding that pain alone does not constitute a functional loss under VA regulations that evaluate disability based on limitation of range of motion).  Thus, the Board finds that the Veteran's service-connected left shoulder disability does not meet or more nearly approximate the criteria for a rating in excess of ten percent for limitation of motion prior to March 26, 2012, or a rating in excess of 20 percent beginning March 26, 2012.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5201 (2014); DeLuca v, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-38.  Accordingly, a rating in excess of ten percent is not warranted prior to March 26, 2012, and a rating in excess of 20 percent is not warranted starting March 26, 2012, based on additional functional loss or impairment.  Id.  

The Board also considered whether higher disability ratings are warranted under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the evidence of record does not demonstrate ankylosis, impairment of the humerus, or impairment of the clavicle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2014).  Therefore, a higher rating is not warranted under an alternative diagnostic code.

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular ratings inadequate, as the criteria under which the Veteran's service-connected disability is evaluated specifically contemplates the level of occupational and social impairment caused by his left shoulder disability.  See 38 C.F.R. §§ 4.79, 4.115a, 4.119 (2014).  As determined above, the Veteran's service-connected left shoulder disability has been manifested by left shoulder pain and limitation of motion, which prevented the Veteran from sleeping on his left side and lifting, pushing, or pulling objects weighing more than 40 pounds.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the above-referenced ratings assigned for this disability. 

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's service-connected left shoulder disability a rating in excess of ten percent prior to March 26, 2012, and a rating in excess of 20 percent starting March 26, 2012, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Temporary Total Disability Rating based on Convalescence

Entitlement to a temporary total convalescence rating is warranted if treatment of a service-connected disability results in: (1) surgery necessitating at least one month of post-operative convalescence; (2) surgery with severe post-operative residuals such as incomplete healed surgical wounds, therapeutic immobilization of a one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a).  

The United States Court of Appeals for Veterans Claims (Court) has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury and recovery as the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998) (holding that entitlement to a total disability rating requires that a report, rendered near the time of a hospital discharge or an outpatient release, indicate that a surgical procedure had been performed that would require at least one month for the veteran to return to a healthy state).  The Court has held that notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Id.; Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.  Temporary total disability ratings for convalescence are payable from the date of entrance into the hospital and are awarded after discharge.  38 C.F.R. § 3.401(h)(2).

As noted above, the Veteran underwent an outpatient left shoulder arthroscopy with posterior labral repair decompression, perilabral cyst, and subacromial decompression in April 2014.  Discharge instructions ordered the Veteran to remove the dressing and shower in two days, replace Band-Aids over the incisions, and wear a sling at all times other than showering.  The Veteran was also instructed to refrain from lifting until the doctor approved.

The first post-operative private treatment record indicates that the Veteran was using a shoulder immobilizer and characterized his pain as a five out of ten in severity.  He denied any subjective signs of an infection.  

In July 2014, the Veteran returned to his private treatment provider to have his shoulder checked.  He characterized his pain a four out of ten in severity and stated that his pain was better than it was pre-operatively.  The Veteran denied any instability symptoms.  The treatment provider ordered the Veteran to undergo physical therapy two or three times a week for four weeks.

A July 2014 VA treatment record indicates that during a routine check-up, the Veteran reported that he recently underwent a left shoulder repair and subsequent physical therapy.  It was noted that the Veteran has done very well and was pleased. 

A November 2014 note from a private treatment provider indicates that the Veteran "may have recovery from surgery up to one year's time," but "[h]e may resume full activities as tolerated at this time."  

Private treatment records dated January 2015 and February 2015 indicate that the Veteran characterized his shoulder pain as a five out of ten in severity.  There was some subacromial tenderness, but the acromioclavicular joint was asymptomatic.  The left shoulder exhibited normal, pain-free active range of motion.  It was noted that the majority of the Veteran's pain stemmed from the underlying glenohumeral arthritis and residual subacromial bursitis.  The private treatment provider recommended injections and continued physical therapy.

A May 2015 VA examination report indicates that the only residuals of the April 2014 surgery were pain and a surgical scar.

A review of the record reveals that the Veteran underwent an outpatient arthroscopic procedure on his non-dominant shoulder, which did not require hospitalization or in-patient treatment.  Afterward, there were no signs of infection, and the Veteran was instructed to avoid lifting, use a sling, and replace his dressing with Band-Aids after two days.  Thereafter, the Veteran underwent physical therapy and reported that his shoulder pain was better than it was pre-operatively.  It was noted that the majority of the Veteran's post-operative pain stemmed from the underlying glenohumeral arthritis and residual subacromial bursitis, not the surgical procedure.  Although the Veteran's private treatment provider indicated that he "may have recovery from surgery up to one year's time," this is inconsistent with the treatment provider's recommendation that the Veteran  "may resume full activities as tolerated at this time."  Furthermore, the Veteran's left shoulder exhibited normal, pain-free active range of motion by January 2015.  Moreover, as the Veteran was not working and was receiving Social Security disability benefits, he did not lose any time from work due to his shoulder arthroscopy.  Based on the foregoing, the Board finds that there is no evidence showing that the Veteran's recovery after his left shoulder arthroscopy required at least one month of convalescence or severe post-operative residuals, such as incomplete healed surgical wounds, therapeutic immobilization, application of a body cast, house confinement, or continued use of a wheelchair or crutches.  Accordingly, a temporary total convalescence rating is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's service-connected left shoulder a temporary total convalescence rating, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19 (2014).  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  

Service connection is currently in effect for chronic bronchitis, which is rated as 30 percent disabling; chronic left shoulder strain with degenerative joint disease, which is rated as 20 percent disabling; tinnitus, which is rated as ten percent disabling; chronic epididymo-orchitis, which is rated as ten percent disabling; and chronic inactive pulmonary tuberculosis, which is assigned a noncompensable rating.  The Veteran's combined disability rating is 60 percent.  As such, the schedular criteria for TDIU have not been met.  38 C.F.R. § 4.16(a).  

Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation and Pension Service.

The evidence of record indicates that the highest level of education attained by the Veteran is two years of college.  The record also shows that the Veteran has experience working as a truck driver, a laborer, and a night steward in a kitchen, wherein his duties involved cleaning and preparing the kitchen for the following day.  He also reported working at a Post Office, in a warehouse, and for parks and resorts; however, he did not indicate exactly what his job duties entailed. 

During an August 2014 VA examination to assess the severity of his service-connected respiratory disabilities, the Veteran reported that due to symptoms of coughing, shortness of breath, dizziness, and occasional chest pain during flare-ups, he was unable to perform physically for eight hours.  The Veteran did not recall his last flare-up of bronchitis, but guessed that it was around 2010.  It was noted that the Veteran did not require the use of oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy, but he did use a daily inhalational bronchodilator therapy.  A chest x-ray revealed a spiculated right upper lobe mass, relatively unchanged from the December 2013 examination, which apparently decreased in size from a prior examination conducted in July 2012.  No other significant chest abnormalities or changes were noted.  A pre-bronchodilator test was normal, and pulmonary function testing revealed spirometry within normal limits, lung volumes within normal limits, and diffusion capacity within normal limits.  The diagnoses were chronic obstructive pulmonary disease and inactive tuberculosis.  The examiner opined that the Veteran's chronic bronchitis and inactive tuberculosis did not likely prevent the Veteran from securing and maintaining substantially gainful employment due to claimed coughing, shortness of breath, and dizziness during flare-ups.  The examiner indicated that the Veteran's symptoms during flare-ups may mildly impact physical labor where moderate to severe exertion is required; however, it would not likely impact sedentary labor.  

During an August 2014 VA examination to assess the severity of the Veteran's service-connected chronic epididymo-orchitis, the Veteran stated that "it hurts when I pick up something heavy," and noted that he underwent left shoulder surgery in April 2014.  It was noted that the Veteran did not take any medications or undergo an orchiectomy or any other treatments for his service-connected epididymo-orchitis.  There was no evidence of renal dysfunction, voiding dysfunction, erectile dysfunction, or retrograde ejaculation.  A physical examination revealed a normal penis, normal epididymis, and a very small nodule on the right testicle, which was tender to palpation.  There were no tumors, neoplasms, no any other physical findings, complications, conditions, signs and/or symptoms.  The examiner opined that the Veteran's chronic epididymitis may result in mild pain when engaging in heavy lifting and carrying, but would not likely impact sedentary labor or prevent the Veteran from securing and maintaining substantially gainful employment.

As found above, the pain caused by the Veteran's service-connected left shoulder disability prevents him from lifting, pushing, or pulling objects weighing over 40 pounds.  The Veteran also reported that his left shoulder pain has improved since the April 2014 surgery.  Notwithstanding the Veteran's left shoulder pain, the record shows that the Veteran is independent with activities of daily living, bed mobility, supine to sitting, sitting to standing, and transfers.  Moreover, the Veteran's left shoulder disability affects his non-dominant upper extremity.  As the evidence reflects that the Veteran's service-connected disabilities do not prevent him from independently walking, climbing stairs, using his dominant upper extremity, and performing activities of daily living, such as feeding, bathing, and dressing, the Board finds that there is no evidence to support a finding that the Veteran's service-connected disabilities render him incapable of performing his previous occupation as a night steward, in which he cleaned and prepared a kitchen.  
The Board notes that in August 2008, the Veteran was awarded disability benefits by the Social Security Administration (SSA) due to the combined effects of rheumatoid arthritis, history of tuberculosis, granulomatous disease, hyperlipidemia, degenerative joint disease of the left and right shoulders, chronic bronchitis, and depression.  During a hearing before an Administrative Law Judge, the Veteran testified that he was unable to work due to pain in his shoulders, arms, knees, legs, back, and neck, and that he must lie down for about one or two hours during the day.  However, service connection is not in effect for hyperlipidemia, rheumatoid arthritis, depression, or any condition relating to pain in the knees, legs, back, neck, right shoulder, or right arm.  Thus, the Board assigns no probative value to the August 2008 SSA decision.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Therefore, there is no basis upon which to refer the Veteran's claim to the Director of Compensation Service for an extraschedular TDIU rating.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a TDIU, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

A rating in excess of ten percent for a chronic left shoulder strain with degenerative joint disease prior to March 26, 2012, is denied.

A rating of 20 percent, but no more, for a chronic left shoulder strain with degenerative joint disease is granted from March 26, 2012, to June 13, 2013.

A rating in excess of 20 percent for a chronic left shoulder strain with degenerative joint disease beginning June 13, 2013, is denied.

A temporary total disability rating for treatment of residuals of a left shoulder arthroscopy with posterior labral repair necessitating convalescence is denied.  

Entitlement to TDIU is denied.


REMAND

In an April 2014 rating decision, the RO determined that the Veteran was not competent to handle the disbursement of VA funds.  In September 2014, the Veteran submitted a written statement in which he expressed his disagreement with the RO's finding of incompetency.  However, a statement of the case has not been issued with respect to this issue.  Therefore, the issue of whether the Veteran is competent for VA disability benefit purposes is remanded to the RO for issuance of a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of such issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case and notification of the Veteran's appellate rights with respect to the issue of whether the Veteran is competent for VA disability  benefit purposes.  See 38 C.F.R. §§ 19.29, 19.30 (2014).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


